DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The applicant is required to furnish a drawing that illustrates the claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
When considered claims 15-20 respectively, as a whole, it pertains to a program per se, despite language of “computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor”.  Based on MPEP 2106.01, a program by itself is non-statutory subject matter.  Although the claim mention non-transitory computer readable medium, the specification on page 153 states the described embodiment can be implemented by software.  Therefore, as a whole, the claim pertains to a program per se.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims 2-8, 10-14, 16-20 are rejected based on their dependency.

The is lack of antecedent basis for “the first location” in claims 1, 9, and 15: ”determine a first pixel location in the first frame for a first marker from among the one or more markers; determine a first coordinate for the first marker at the first location within the space based on the first distance and the second distance.”
 
The following claims 1, 9, and 15 limitation elements are vague and indefinite because it is not clear how a first coordinate of a first marker and second coordinate of a second marker are at the same first location: “determine a first coordinate for the first marker at the first location within the space based on the first distance and the second distance; … determine a second coordinate for the second marker at the first location within the space based on the first distance and the second distance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anabuki et al. (US 2005/0256395) discusses detecting four or more markers allows the position and orientation of the imaging device to be detected by two-dimensional homographic calculations.
Stelzig et al. (US 2014/0195138) discusses two different coordinate systems for at least a portion of the common field of view of the first sensor and the second sensor that are transformed to a homographic matrix by correspondence of points of interest between the two different coordinate systems.
Imai et al. (US 2013/0063599) discusses coordinate transformation from the image coordinate system to the real world coordinate system is performed for the position of the detected left-side boundary and the position of the detected right-side boundary by using a coordinate transform matrix (homography matrix).
Li (US 2012/0274739) discusses generating a homography matrix between two images.
Pavlidis (US 2003/0053658) discusses homography transformation matrix to fuse the plurality of frames of image pixel data into a single image having a global coordinate system.
Ikeda (US 2015/0029345) discusses transformation matrix for a calibrating camera.

	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663